Opinion by
Judge Hines :
This is a proceeding on a bond in a case of bastardy in which it is sought to hold the surety on the bond, conditioned for the appearance of the accused and to perform such judgment as the court might render, responsible for failing to satisfy a judgment against the accused when he had appeared in court.
This question was fully discussed in the case of Runner v. Commonwealth, 78 Ky. 556, 1 Ky. L. 257, in which it was held that such a bond was an obligation on the sureties for the appearance of the accused, and, consequently, that such an appearance satisfied the covenants in the bond. In that case, the case of the Commonwealth v. Douglas, 11 Bush (Ky.) 607, holding a contrary view, was expressly overruled. We see no reason for altering the conclusion at which we arrived in the Runner case, and, therefore, affirm the judgment of the court below.